Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 1 of 21
Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 2 of 21
Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 3 of 21
Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 4 of 21
Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 5 of 21
Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 6 of 21
Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 7 of 21
Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 8 of 21
Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 9 of 21
Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 10 of 21
Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 11 of 21
Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 12 of 21
Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 13 of 21
Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 14 of 21
Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 15 of 21
Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 16 of 21
Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 17 of 21
Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 18 of 21
Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 19 of 21
        Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 20 of 21



TEGUCIGALPA November 20, 2019

 Your Excellency Judge.
“ May the grace of the Lord Jesus Christ, and the love of God , and the fellowship of the Holy Spirit be with you

all.” 2 Corinthians 13:14
By this medium in a succinct form, I would like to let you know I am a Priest of the Catholic Church with 20
years of ministerial service in Honduras, Central America , knowing the Hernandez Alvarado family since 2013.


With the person I have related the most is Maria Elvira Alvarado, a person with a life of faith and service to her
community, that with her simplicity she has given her family human values and those of faith . They are a family
that has been formed since human Christian life. In this family context I make reference to Maria Elvira’s son ,
Juan Antonio Hernandez Alvarado, that I have known since my proximity to his mother.


Since 2015 I found him exercising around his neighborhood , where I also ran. In the time I have known him I
did not see any opulence, any extraordinary signs of wealth since his house was close to where I live, and it is
one of the normal houses just like his neighbors.


My knowledge of his public actions is regarded as fun (parties) and his friendly way of treating others. Regarding
his actions in Tegucigalpa, he is a loving father especially with his youngest. The kids have fun in the
neighborhood just like any other kids, they don’t count with any type of security form neither the state nor a
private company.


In the San Ignacio neighborhood, Juan Antonio used to take walks and sometimes we’d meet up to exercise
together. Back then , I never saw any type of unusual security other than the one a congressman is expected to
have. For this motive I testify my knowledge about this family’s faith and their time living in this parochial
community.


Thank you for taking the time to read these succinct words, I beg to God for your calling towards human justice,
may he shine his light on your choice of actions.


Sincerely,



                                Catholic Priest Jose Iniciente Calderon Ramos

                                             ID. 2907 2005 00233
   Case 1:15-cr-00379-PKC Document 278-9 Filed 03/26/21 Page 21 of 21



TEGUCIGALPA. 20 DE NOVIEMBRE DEL 2019

Su excelencia Juez.

"La gracia del Senor Jesucristo, el amor del Padres y la comunion del Espiritu Santo sean con
todos vosotros". 2 corintios 13:14

Por este medio de forma sucinta hago de su conocimiento que Soy sacerdote de la Iglesia
catolica con 20 anos de servicio ministerial en honduras Centroamerica. conozco la familia
Hernandez Alvarado desde el 2013.

 Con la persona que mas me he relacionado es con Maria Elvira Alvarado, una persona de
una vida de fe y servicio a la comunidad, que en su sencillez ha dado a su familia los valores
humanos y de fe. Es una familia que ha formado desde la vida humana cristiana. En este
contexto familiar hago referencia del Hijo de Dona Maria Elvira, Juan Antonio Hernandez
Alvarado, que lo conozco desde su cercama a su Mama.

Desde el 2015 lo encontraba haciendo ejercicio en la colonia, donde yo tambien corria. En
este tiempo que le conozco no vi ninguna opulencia, signos extraordinarios de riquezas ya
que su casa esta cerca donde vivo y es una de las casas normales a las de los vecinos de el.

 Sus acciones publicas que conozco son de diversion (fiestas) y muy amigable con todos.
Sus accionar que conozco aqui en Tegucigalpa es de un hombre amoroso con sus hijos y
muy especial con sus dos ninos pequenos, que, dicho sea de paso, sus nifios se divierten en
la colonia como cualquier nino de aqui, no han contado con ninguna seguridad especial del
estado ni privada.

En esta Colonia San Ignacio, Juan Antonio Solia salir a Caminar y coincidiamos en algunas
ocasiones en nuestro ejercitar fisico en las calles de la colonia y nunca vi una seguridad
especial fuera de lo comun de un hombre diputado el congreso del pais. Por tal motivo
testifico tener conocimiento de esta familia desde la fe y tiempo de vivir en esta colonia
parroquial.

Agradecido por tomarse el tiempo de darle lectura a estas sucintas palabras, rogando a
Dios por su Mision ante la justicia humana, Dios le ilumine en su accionar.

Atentamente.


             SACERDOTE CATpUCO JOSE INICENTE CALDERON RAMOS.
                    Id.  2907 2005 00233
